         Case 18-34658 Document 747 Filed in TXSB on 05/07/21 Page 1 of 9



                      UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

In re:                                   §         Case No. 18-34658
                                         §
HOUTEX BUILDERS, LLC, et al.,            §         Chapter 11
                                         §
                DEBTORS.                 §         Jointly Administered




                     MOTION FOR STRUCTURED DISMISSAL



THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF YOU
OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT THE MOVING
PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY CANNOT
AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO THE MOVING
PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN 21 DAYS OF THE
DATE THIS WAS SERVED ON YOU. YOUR RESPONSE MUST STATE WHY THE
MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A TIMELY
RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT FURTHER NOTICE TO
YOU. IF YOU OPPOSE THE MOTION AND HAVE NOT REACHED AN
AGREEMENT, YOU MUST ATTEND THE HEARING. UNLESS THE PARTIES
AGREE OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE
HEARING AND MAY DECIDE THE MOTION AT THE HEARING.

REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

A HEARING ON THIS MOTION WILL BE HELD JUNE 9, 2021, AT 11:00 AM,
BEFORE THE HON. JEFF NORMAN. THE HEARING WILL BE CONDUCTED
REMOTELY. AUDIO PARTICIPATION IS BY TELEPHONE AT 832-917-1510 AND
CONFERENCE CODE 174086. VIDEO IS BY GOTOMEETING WITH CODE
“JUDGENORMAN”.

THE MOVANTS INTEND TO SEEK EXPEDITED CONSIDERATION OF
THIS MOTION. IF THE COURT CONSIDERS THIS MOTION ON AN EXPEDITED
BASIS, THEN YOU WILL HAVE LESS THAN 21 DAYS TO ANSWER. IF YOU
OBJECT TO THE REQUESTED RELIEF OR IF YOU BELIEVE THAT THE
EXPEDITED CONSIDERATION IS NOT WARRANTED, YOU SHOULD FILE AN
IMMEDIATE RESPONSE.
        Case 18-34658 Document 747 Filed in TXSB on 05/07/21 Page 2 of 9



       Debtors Houtex Builders, LLC (“Houtex”), 2203 Looscan Lane, LLC (“Looscan”), and 415

Shadywood, LLC (“Shadywood” and, collectively with Houtex and Looscan, the “Debtors”), and

Charles C. Foster (“Foster”) jointly file this Motion for Structured Dismissal (“Motion”).

       HL Builders LLC and Fuqua & Associates, PC, as its claim-assignee (“HL”); Diamond

McCarthy LLP (“DM”), Parkins Lee & Rubio LLP (“PLR”); Jones Murray & Beatty LLP (“JMB”);

and Schmuck, Smith, Tees & Company, P.C. (“SST” and collectively with the Debtors, Foster, HL,

DM, PLR and JMB, the “Parties” and each a “Party”) consent to the proposed resolution and the

proposed agreed order.

                                              Summary

       1.      The Debtors are administratively insolvent. This proposed structured dismissal, to

which all of the Parties consent, will bring to an end a complicated case with extensive tentacles that

has resulted in significant amount of litigation and fees to sort out during the case. Unfortunately for

the estates, the proceeds of assets sales and litigation were insufficient to provide recovery to

unsecured creditors, let alone payment in full to administrative claimants, who were in large part the

professionals who were able to marshal the facts and present the evidence to the Court so that the

estates would be administered.

       2.      The administrative claimants have spent long hours discussing and negotiating a

solution that is consistent with the Bankruptcy Code and the case law. The Parties submit that a

structured dismissal, in which this Court authorizes the treatment of certain DIP claims and

disbursement of the remaining cash to the administrative claimants in the amounts set forth herein is

in the best interest of the Debtors’ estates. The global resolution is further meant to address any

potential issues raised by the Debtors’ accounting to the U.S. Trustee.




                                                   2
        Case 18-34658 Document 747 Filed in TXSB on 05/07/21 Page 3 of 9



                                       The Debtors’ Accounting

        3.      On April 16, 2021, Debtors’ counsel filed its Emergency Motion of Counsel for the Debtors

for a Status Conference (a) to Apprise the Court of Certain Post-Petition Payments made to Parkins Lee &Rubio

LLP and (b) to Discuss Issues Relating to Debtors’ Motion to Establish DIP Claim Amounts. Dkt. 742.

        4.      That day, the Court entered its Order Setting Hearing, which ordered the Debtors and

Debtors’ counsel to “report or account to the United States Trustee as the United States Trustee may

require; file with the Court any such accounting or report that is provided to the United States Trustee,

which shall contain any relevant information concerning the transactions described within the motion,

plus any other transactions that may be discovered during the accounting process.” Dkt. 743.

        5.      The Debtors immediately instructed their accountants to prepare a full accounting of

all transactions of the Debtors during these cases.

        6.      The complete accounting was delivered to the U.S. Trustee’s trial attorney in this case,

Jana Whitworth, on Friday, April 30. The accounting has been filed at Dkt. 746.

        7.      As identified in the accounting, Foster deposited and Debtors disbursed from the

Debtors bank accounts amounts that were outside the ambit of the various DIP financing orders.

        8.      To fully address any potential concern with these payments, Foster agrees as part of

this global resolution to take an offset in the full amount of these transactions against his own super-

priority administrative and other administrative claims, thus negating any potential economic impact

of the disbursements on the Debtors’ estate.

        9.      During the accounting process, the Debtors and Foster further disclosed to the U.S.

Trustee an apparent error regarding a certificate of deposit at Independent Bank. The CD was

purchased by Foster with his own money to secure a personal line of credit. For a time, however, the

CD was in the name of HouTex. This error was corrected post-petition. The CD was never listed as

an asset on any of the Debtors’ schedules, however, at one point, Independent Bank shared an account



                                                      3
        Case 18-34658 Document 747 Filed in TXSB on 05/07/21 Page 4 of 9



“screenshot” with Debtors’ counsel that indicated the CD was in HouTex’s name. This led the

Debtors erroneously to include that asset in their proposed plan.

                                   Foster’s Superprioirty Claims

       10.     Foster extended post-petition credit to each of the Debtors. See Final Order Authorizing

Debtors to Obtain Credit Pursuant to Second Funding Commitment Letter, Dkt. 175 (“DIP Order”).

       11.     Foster was granted superpriority administrative claims and liens on unencumbered

assets for the amounts advanced. Dkt. 175 ¶¶ 3-4.

       12.     To HouTex, Foster was authorized to advance $7,593.25 under an interim order,

$35,653.00 under the prior commitment letter, and $209,645.00 under the Second Commitment letter.

Advances are subject to 3% interest. These terms are outlined in the Second Commitment Letter

attached to the DIP Order at Dkt. 175 at 6-7.

       13.     The Debtors’ accounting confirms that Foster advanced the maximum amounts under

the Order of $252,891.26. The interest through April 30, 2021, is calculated in the accounting at

$17,077.94 for a total superpriority administrative claim against HouTex of $269,969.20.

       14.     The accounting further details disbursements from the HouTex estate of $156,911.54.

This amount is in excess of the amount authorized under the DIP Order. Foster has agreed to deduct

from his allowed superpriority claim of $269,969.20, $156,911.54, leaving him a net superiority

administrative claim of $113,057.66.

       15.     With respect to Looscan and Shadywood, Foster has superpriority administrative

claims of at least $72,032.34 and $79,528.62, respectively, plus interest. The accounting identifies an

amount of $2,982.85 for Looscan as an amount in excess of what Foster was authorized under the

DIP Order. Foster has agreed to deduct this amount from his superpriority administrative claims,

leaving Foster with administrative claims of $69,049.49 and $79,528.62, respectively, plus interest

against the estates of Looscan and Shadywood.



                                                   4
        Case 18-34658 Document 747 Filed in TXSB on 05/07/21 Page 5 of 9



        16.     The accounting also identifies payments in the amount of $2,266.00 and $2,266.00

from Looscan and Shadywood, respectively, to SST, which have not yet been approved by a fee

application.

                         Proposed Distributions on Structured Dismissal

        17.     The Parties agree that this resolution, settlement and release among each other is

subject to Court approval, and all Parties retain and reserve all rights pending entry of an order of this

Court, which must become final on or before June 30, 2021.

        18.     None of the Parties is aware of any other administrative claimant.

        19.     The Debtors have $234,844.17 in the HouTex DIP account as of May 7, 2021.

Shadywood and Looscan have no cash.

        20.     None of the Debtors have any other assets with any value. Once the Debtors sold the

real estate, the Debtors’ remaining asset of potential value was in litigation against the Parker entities.

The Debtors transferred those claims to Spirit of Texas Bank in an approved settlement. Dkt. 709.

        21.     The Debtors collectively face over $2 million in administrative claims.

        22.     The Parties each have potential grounds to object to the administrative claims of the

other Parties. The Parties seek to avoid the costs and risks of litigating those objections. Although the

merits of the administrative claims vary, none of the Parties believe there is a reasonable scenario in

which allowed administrative claims are less than the cash on hand.

        23.     The Parties agree to the following final distributions:

                    a. Diamond McCarthy LLP, which asserts administrative claims for

                        professional fees and expenses of over $500,000, a majority of which has been

                        approved on an interim basis and paid, will receive $40,000 of cash from the

                        Houtex estate.




                                                    5
        Case 18-34658 Document 747 Filed in TXSB on 05/07/21 Page 6 of 9



                    b. HL Builders LLC, through its claim-assignee Fuqua & Associates, P.C.,

                        which asserts an administrative claim for $82,312.85, plus interest, as awarded

                        in In re HL Builders, LLC, Case No. 19-32825 (Bankr. S.D. Tex.) will receive

                        $50,000 in cash from the Houtex estate.

                    c. U.S. Trustee & Clerk of the Court, are owed quarterly fees and filing fees

                        that the Debtors estimate at $2,500, will be paid in full, in cash from the

                        Houtex estate.

                    d. Schmuck, Smith, Tees & Company, P.C., have continued to provide

                        accounting services to the debtors, will be paid in full fees and expenses that

                        the Debtors estimate at $5,000 in cash from the Houtex estate.

                    e. Charles C. Foster, will receive on account of his net superpriority

                        administrative claim, a cash distribution of $113,057.66. Of this amount,

                        Foster shall simultaneously assign $105,000 to Parkins Lee & Rubio LLP, in

                        satisfaction of their legal fees and expenses in connection with these cases and

                        Foster’s individual obligations to Parkins Lee & Rubio LLP under the terms

                        of their engagement letter appearing at Dkt. 700-1 as approved by this Court

                        at Dkt 713.

                    f. Charles C. Foster, who asserts an administrative claim separate and apart

                        from his superiority administrative claim, shall receive any remaining amount

                        in the HouTex DIP account after the distributions listed in a-e, above, and any

                        fees of SST, the Court or the U.S. Trustee in excess of the estimates above.

        24.     To ensure finality in these cases, the Parties have also agreed to grant each other full,

final and mutual releases for all claims arising from or related to these cases as part of the structured

dismissal; provided, however, that these releases do not impair any claims transferred to Spirit of Texas



                                                   6
         Case 18-34658 Document 747 Filed in TXSB on 05/07/21 Page 7 of 9



Bank, or any claims that may exist between any of the Parties that do not arise from or relate to these

cases.

         25.     The Parties shall be required to implement the Structured Dismissal on the first day

after the Order approving this Motion becomes a final order. The Parties shall close the settlement

and complete all of the required transfers as set forth in paragraph 23 above, within 5 business days

after the Order becomes a final order.

         26.     Each Party was and is represented by competent counsel who advised them in

connection with these cases and this proposed settlement.

         27.     As these payments are settlement of controversies, the requirement of Parties who

may traditionally be required to file fee or other type of applications is waived, and previously awarded

and paid interim fees would be deemed approved on a final basis.

                                              Basis for Relief

         28.     “Structured dismissals occur regularly in this and other bankruptcy courts. . . . If

appropriate notice is given and the process is fair and does not illegally or unfairly trample on the

rights of parties, the proposal should be approved.” In re Buffet Partners, L.P., 2014 WL 3735804 at *2,

Case No. 14-30699 (Bankr. N.D. Tex. July 28, 2014).

         29.     Section 1112(b) authorizes the Court to convert or dismiss a chapter 11 case,

“whichever is in the best interests of creditors and the estate, for cause . . .” Id. (quoting § 1112).

Section 305(a) similarly authorizes the Court to dismiss or suspend a case “at any time if . . . the

interests of creditors and the debtor would be better served by such dismissal or suspension.”

         30.     Section 349(b) sets the general rule that dismissal should restore the parties to their

pre-petition condition, but also authorizes the Court “for cause, [to] order[] otherwise.”

         31.     Structured dismissals pass muster as long as they do not alter the parties’ rights without

their consent or violate the absolute priority rule. See, e.g., Czyewski v. Jevic Holding Corp., 137 S.Ct. 973,



                                                      7
           Case 18-34658 Document 747 Filed in TXSB on 05/07/21 Page 8 of 9



985 (2017) (rejecting a structured dismissal that violated the absolute priority rule but declining to hold

that structured dismissals were not authorized under the Bankruptcy Code).

           32.   Here, administrative insolvency leaves only the administrative claimants as economic

parties-in-interest, and they all support and agree to the proposed structured dismissal. Therefore, no

parties’ rights are altered without their notice and agreement.

           33.   Because all of the assets have been administered, there is no value to the Debtors’

estates in a conversion to chapter 7, which would only add a layer of administrative expense and

further dilute the recovery of the administrative claimants.

           34.   This resolution is in the best interest of the creditors and the estate because it

efficiently disposes of the few remaining assets without increasing legal costs or risks for the parties.

           35.   If the Court finds that a structured dismissal is not appropriate, the Court has the

authority to approve this resolution among the Parties as a compromise under Bankruptcy Rule

9019(a). As noted above, the settlement was negotiated at arm’s length amount the economic parties-

in-interest, there will have been notice and a hearing, and the resolution is fair and equitable.

                                              Conclusion

           36.   The Debtors and Foster ask the Court to approve the proposed settlement and

structured dismissal set forth in the proposed order, which is agreed as to form and substance by the

Parties.

Respectfully submitted, May 7, 2021.

PARKINS LEE & RUBIO LLP                                 JONES MURRAY & BEATTY LLP

/s/ Charles M. Rubio                                    /s/ Christopher R. Murray
Charles M. Rubio P.C.                                   Christopher R. Murray
Pennzoil Place                                          TBN 24081057; SDOT 1305742
700 Milam, Suite 1300                                   4119 Montrose Suite 230
Houston, Texas 77002                                    Houston, TX 77006
Phone: (212) 763-3331                                   832-529-1999 (Office)
Email: crubio@parkinslee.com                            chris@jmbllp.com
Counsel to the Debtors                                  Counsel to Charles Foster


                                                    8
        Case 18-34658 Document 747 Filed in TXSB on 05/07/21 Page 9 of 9




                                       Certificate of Service

       I certify that his pleading was served through the Court’s ECF system on all parties registered

to receive such service on May 7, 2021.

                                              /s/ Christopher R. Murray




                                                 9
